

Amendment #4
to
License Agreement 2003-03-0433


This amendment #4 ("Amendment #4") is made by and between Ocusense, Inc., a
Delaware corporation, having an address at 12707 High Bluff Drive, Second Floor,
San Diego, Ca 92130 ("LICENSEE") and The Regents of The University of
California, a California corporation having its statewide administrative offices
at 1111 Franklin Street, Oakland, California 94607-5200 ("UNIVERSITY"),
represented by its San Diego campus having an address at University of
California, San Diego, Technology Transfer & Intellectual Property Services,
Mail-code 0910, 9500 Gilman Drive, La Jolla, California 92093-0910 ("UCSD").


This Amendment #4 is effective on the date of the last signature ("Effective
Date").


RECITALS


WHEREAS, LICENSEE and UNIVERSITY previously entered into License Agreement
#2003-03-0433 ("License") as of March 12, 2003 for the commercial development of
UCSD invention disclosure SD2002-180 titled, "Volume Independent Tear Film
Osmometer" ("Invention"), have previously entered into Amendment No.1 to the
License Agreement effective June 9, 2003, have previously entered into Amendment
No.2 to the License Agreement effective September 5, 2005, and have previously
entered into Amendment No.3 to the License Agreement effective July 7, 2006;


WHEREAS, in the Recitals section of Amendment No.3, LICENSEE committed to
securing three million dollars (US$3,000,000.00) in A round venture financing no
later than October 1, 2006;


WHEREAS, diligent progress is currently being made towards the raise of venture
financing, however efforts were not concluded as of October 1, 2006;


WHEREAS, in recognition of LICENSEE's continued progress in securing reasonable
venture financing, the due date for said financing is mutually agreed upon to be
extended to February 1, 2007 with a minimum raise of outside capital equal to
two million dollars (US$2,000,000.00);


WHEREAS, UNIVERSITY is desirous that LICENSEE achieve the broadest possible
commercial success with Invention and therefore UNIVERSITY is amenable to
clarifying the terms of LICENSEE's agreement via the following amendments to
License.


Therefore, it is hereby agreed that:


1. Change Paragraph 1.5 "Patent Rights"
From:
"Patent Rights" means any of the following: the US provisional patent
application (Serial No. 60/401,432 titled "Volume Independent Tear Film
Osmometer") disclosing and claiming the Invention, filed by Inventor on or about
August 6, 2002 and assigned to UNIVERSITY; and any conversions or utility patent
applications claiming priority to the provisional patent application, including
U.S. patent application Serial No. 10/400,617 filed on or about March 25, 2003,
and any continuing applications of such conversion or utility patent
applications including reissues, extensions, substitutions, continuations,
divisions, and continuation-in-part applications (only to the extent, however,
that claims in the continuation-in-part applications are entirely supported in
the specification and entitled to the priority date of the parent application);
and any corresponding foreign applications or patents, including PCT Application
No. PCT/US03/09553PCT filed on or about March 25, 2003; and all patents filed by
UNIVERSITY having claims which are supported by specifications of such
provisional and utility applications."


To:
"Patent Rights" means any of the following: the US provisional patent
application (Serial No. 60/401,432 titled "Volume Independent Tear Film
Osmometer") disclosing and claiming the Invention, filed by Inventor on or about
August 6, 2002 and assigned to UNIVERSITY; and any conversions or utility patent
applications claiming priority to the provisional patent application, including
U.S. patent application Serial No. 10/400,617 filed on or about March 25, 2003,
and any continuing applications of such conversion or utility patent
applications including reissues, extensions, substitutions, continuations,
divisions, and continuation-in-part applications (only to the extent, however,
that claims in the continuation-in-part applications are supported in the
specification); and any corresponding foreign applications or patents, including
PCT Application No. PCT/US03/09553PCT filed on or about March 25, 2003; and all
patents filed by UNIVERSITY having claims which are supported by specifications
of such provisional and utility applications."


2. To correct for a numbering error introduced as a result of Amendment No.2,
change all references to "2.2(d)(1)" in Paragraph 2.2(c) to "2.2(c)(1)".


IN WITNESS WHEREOF, both UNIVERSITY and LICENSEE have executed this Agreement,
in duplicate originals, by their respective and duly authorized officers on the
day and year written.




OCUSENSE
INC.                                                                                                                                                                            THE
REGENTS OF THE
                                                                                                                                                                                                            UNIVERSITY
OF CALIFORNIA:


BY: /s/ Eric
Donsky                                                                                                                                                                         BY: /s/
Alan S. Paau        
     
__________________                                                                                                                                                            
     ____________________
     
(Signature)                                                                                                                                                                                    
    (Signature)


Name: Eric
Donsky                                                                                                                                                                          Name:
Alan S. Paau
Title:
CEO                                                                                                                                                                                          Title:
Assistant Vice Chancellor
                                                                                                                                                                                                            Technology
Transfer & Intellectual
                                                                                                                                                                                                            Property
Services


Date
10/9/06                                                                                                                                                                                    
 Date 10/4/2006
 

